Exhibit 99.1 Investor Relations Contact Marlon Nurse, DM Senior VP – Investor Relations 212-564-4700 Vertex Energy, Inc. VERTEX ENERGY ANNOUNCES SECOND QUARTER REVENUE IMPROVES 105% FROM A YEAR AGO Second Quarter EPS was $0.28 Volumes Sold up 84% in Second Quarter Year Over Year Conference Call Today at 10:00 A.M. EDT Houston, TX – August 14, 2014 Vertex Energy, Inc. (NASDAQ:VTNR), an environmental services company that recycles industrial waste streams and off-specification commercial chemical products, announced today its financial results for the second quarter and first half of 2014. FINANCIAL HIGHLIGHTS FOR SECOND QUARTER 2014 · Revenue increased by 105% relative to the second quarter of last year to $72.1 million. · Gross profit increased by approximately 248% relative to the same quarter last year to $8.9 millionOur gross profit as a percentage of sales increased from 7.28% during the second quarter of last year to 12.3% during the same period this year. · Overall volumes of product sold—an important metric for our business as it illustrates our reach into the marketincreased by 84% for the second quarter of 2014 vs. the second quarter of 2013.This was primarily a result of further increases in Thermal Chemical Extraction Process (TCEP) production as well as vacuum gas oil (VGO) production from the facility formerly owned by Omega Refining and acquired in May 2014. · Earnings per fully diluted share reached $0.28 for the second quarter of 2014 compared to $0.10 per fully diluted share in the second quarter of 2013. FINANCIAL HIGHLIGHTS FOR FIRST HALF 2014 · Revenue increased in the first half of 2014 to $119.4 million compared to $68.4 million in the first half of 2013. · Gross profit increased to $14.0 million in the first half of 2014 from $6.0 million in the first half of 2013. · Earnings per fully diluted share reached 33 cents in the first half 2014 compared to 15 cents per fully diluted share in the first half of 2013. 1 OTHERHIGHLIGHTS · Vertex continues to see improvements in the TCEP business both in terms of production and profitability. · The integration of the Omega Refining business has gone very well as the company continues to work on building out its Regional Strategy. · Vertex closed on approximately $17 million in financing to support our Regional Strategy and our expansion in the Western U.S. in particular. The company has a total of $19.6 million in cash on hand and still has its entire $20 million line of credit available. Benjamin P. Cowart, Chairman and CEO of Vertex said, “The second quarter of this year showed an improvement in nearly all areas relative to the second quarter of 2013.Our results reflect the acquisition and integration of Omega Refining. Although the results only reflect approximately two months of contribution by Omega Refining in this quarter, we are encouraged by the direction of the performance and what our team has managed to achieve in such a short time. Our balance sheet improved during the quarter as we now have roughly $20 million in cash and a $20 million line of credit available." Mr. Cowart continued, "As we continue through the second half of 2014, we are excited about the opportunities ahead of us. The Omega Base Oil facility in Nevada was not included in our second quarter financials as the closing has not yet occurred. We expect to close on this facility in the third quarter. We are excited about our performance to date, and are encouraged that Vertex's Regional Strategy gives the company a strong position and flexibility in our industry as we have broadened our geographic footprint and our array of end products." CONFERENCE CALL Management will host a conference call today at 10:00 a.m. EDT. Those who wish to participate in the conference call may telephone 877-869-3847 from the U.S.and International callers may telephone 201-689-8261, approximately 15 minutes before the call. A webcast will also be available under the Investor Relations section of the company’s website at: www.vertexenergy.com. A digital replay will be available by telephone approximately two hours after the completion of the call until August 31, 2014, and may be accessed by dialing 877-660-6853 from the U.S. or 201-612-7415 for international callers, and using the Conference ID #13588185. ABOUT VERTEX ENERGY, INC. Vertex Energy, Inc. (NASDAQ: VTNR) is a leading environmental services company that recycles industrial waste streams and off-specification commercial chemical products. Its primary focus is recycling used motor oil and other petroleum by-product streams. Vertex purchases these streams from an established network of local and regional collectors and generators. Vertex also manages the transport, storage and delivery of the aggregated feedstock and product streams to end users, and manages the re-refining of a portion of its aggregated petroleum streams in order to sell them as higher-value end products. Vertex sells its aggregated petroleum streams as feedstock to other re-refineries and fuel blenders or as replacement fuel for use in industrial burners. The re-refining of used motor oil that Vertex manages takes place at its facility, which uses a proprietary Thermal Chemical Extraction Process (“TCEP”) technology. Based in Houston, Texas, Vertex also has offices in Georgia, Chicago, and California. More information on Vertex can be found at www.vertexenergy.com. This press release may contain forward-looking statements, including information about management's view of Vertex Energy's future expectations, plans and prospects, within the safe harbor provisions under The Private Securities Litigation Reform Act of 1995 (the "Act"). In particular, when used in the preceding discussion, the words "believes," "expects," "intends," "plans," "anticipates," or "may," and similar conditional expressions are intended to identify forward-looking statements within the meaning of the Act, and are subject to the safe harbor created by the Act. Any statements made in this news release other than those of historical fact, about an action, event or development, are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors, which may cause the results of Vertex Energy, its divisions and concepts to be materially different than those expressed or implied in such statements. These risk factors and others are included from time to time in documents Vertex Energy files with the Securities and Exchange Commission, including but not limited to, its Form 10-Ks, Form 10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have material adverse effects on Vertex Energy's future results. The forward-looking statements included in this press release are made only as of the date hereof. Vertex Energy cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Vertex Energy undertakes no obligation to update these statements after the date of this release, except as required by law, and also takes no obligation to update or correct information prepared by third parties that are not paid for by Vertex Energy. 2 VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable-related party — Inventory Prepaid expenses Total current assets Noncurrent assets Other assets — Fixed assets, net Intangible assets, net Goodwill Deferred federal income tax Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued expenses $ $ Capital leases — Current portion of long-term debt Total current liabilities Long-term liabilities Long-term debt Contingent consideration Line of credit — Deferred federal income tax Total liabilities Commitments and contingencies EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 675,558 and 1,319,002 issued and outstanding at June 30, 2014 and December 31, 2013, respectively Common stock, $0.001 par value per share; 750,000,000 shares authorized; 25,019,450 and 21,205,609 issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Retained earnings Total Vertex Energy, Inc. stockholders' equity Non-controlling interest ) Total equity TOTAL LIABILITIES AND EQUITY $ $ 3 VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of revenues Gross profit Reduction of contingent liability — ) — ) Operating expenses: Selling, general andadministrative expenses (exclusive of acquisition related expenses) Acquisition related expenses — — Total operating expenses Income from operations Other income (expense) Other income 7 Bargain purchase gain related to Omega acquisition — — Other expense ) — ) ) Interest expense ) Total other income (expense) ) ) Income before income tax Income taxbenefit (expense) — ) — ) Net income $ Net income attributable to non-controlling interest — — Net income attributable to Vertex Energy, Inc. $ Earningsper common share Basic $ Diluted $ Shares used in computing earnings per share Basic Diluted 4 VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities Stock based compensation expense Depreciation and amortization Gain on acquisition ) — Deferred federal income tax — Reduction of contingent liability — ) Changes in operating assets and liabilities Accounts receivable ) ) Accounts receivable-other — Accounts receivable-related party ) — Inventory ) ) Prepaid expenses ) ) Accounts payable Other assets ) — Net cash provided by operating activities Cash flows from investing activities Acquisition of Omega ) ) Refund of asset acquisition — Purchase of fixed assets ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities Line of credit (payments) proceeds, net ) Proceeds related to primary stock offering — Proceeds from note payable — Payments on note payable ) ) Proceeds from exercise of common stock options and warrants Debt issue costs ) — Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ — $ NON-CASH INVESTING AND FINANCING TRANSACTIONS Conversion of Series A Preferred Stock into common stock $ $ Note payable for acquisition of E-Source interest $ $ — Additional paid in capital for acquisition of E-Source interest $ $ — 5
